Title: From George Washington to George Morgan, 21 May 1779
From: Washington, George
To: Morgan, George



Sir
Head Quarters Middlebrook 21st May 1779.

I thought it necessary to transmit you the inclosed extract of a letter from Col. Brodhead, that you may be on your guard with respect to the design formed against the Indians under your care. I have directed Colonel Brodhead in a letter of this date, to meet them with an escort on their return for their better protection. It may be proper in this case, to communicate to him, the route you mean they should take. I am sir your most hble servt
Go: Washington
